Citation Nr: 1315188	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-39 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome (CFS), on a direct basis and as a qualifying chronic disability under 38 C.F.R. § 3.317 (2012).

2. Entitlement to service connection for fibromyalgia syndrome, on a direct basis and as a qualifying chronic disability under 38 C.F.R. § 3.317.

3. Entitlement to an increased disability rating for patellofemoral arthralgia, right knee, currently rated 10 percent disabling.

4. Entitlement to an increased disability rating for patellofemoral arthralgia, left knee, currently rated 10 percent disabling. 

5. Entitlement to an increased disability rating for right knee instability, currently rated 10 percent disabling.

6. Entitlement to an increased disability rating for left knee instability, currently rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

A December 2007 rating decision denied entitlement to increased ratings for patellofemoral arthralgia, right and left knees.  A notice of disagreement was filed in May 2008, a statement of the case was issued in October 2009, and a substantive appeal was received in October 2009.  In an October 2009 rating decision, the RO granted entitlement to separate 10 percent disability ratings for right knee instability and left knee instability, effective September 25, 2007.  The issues remain in appellate status, as the maximum schedular ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

A March 2010 rating decision denied entitlement to service connection for chronic fatigue syndrome and fibromyalgia.  A notice of disagreement was filed in May 2010, a statement of the case was issued in December 2010, and a substantive appeal was received in January 2011. 

The Veteran testified before at a Travel Board hearing in May 2011, before the undersigned; the transcript is of record.

In September 2011, the Board remanded the claims for further development.  

In June 2011, the Veteran filed claims for service connection for irritable bowel syndrome, Post Traumatic Stress Disorder (PTSD), and a total disability rating based on individual unemployability.  In January 2013 correspondence, the Veteran was informed that these claims were awaiting review by the claims processing section for decision.  As these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War. 

2. The Veteran does not exhibit a current disability (fibromyalgia) that had its clinical onset or is otherwise related to active duty.  He does not exhibit a qualifying chronic disability (fibromyalgia) from an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree. 

3.  The Veteran does not exhibit a current chronic fatigue disability that had its clinical onset or is otherwise related to active duty.  He does not exhibit a qualifying chronic fatigue disability from an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree.

4.  In January 2012, prior to the promulgation of a decision in the appeal, the appellant indicated that he no longer wished to pursue an appeal with respect to the claims of increased ratings for bilateral knee disability.


CONCLUSIONS OF LAW

1.  A disability, including fibromyalgia from an undiagnosed illness or a chronic multisymptom illness, was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107; 38 C.F.R. §§ 3.303, 3.317 (2012).

2.  A chronic fatigue disability, including qualifying chronic fatigue disability from an undiagnosed or a chronic multisymptom illness was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5107; 
38 C.F.R. §§ 3.303, 3.317 (2012).

3. The criteria for withdrawal of the appeal of entitlement to an increased disability rating for patellofemoral arthralgia, right knee, currently rated 10 percent disabling have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

4. The criteria for withdrawal of the appeal of entitlement to an increased disability rating for patellofemoral arthralgia, left knee, currently rated 10 percent disabling have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

5. The criteria for withdrawal of the appeal of entitlement to an increased disability rating for right knee instability, currently rated 10 percent disabling have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

6. The criteria for withdrawal of the appeal to an increased disability rating for left knee instability, currently rated 10 percent disabling have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, supra; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent July and November 2009 letters that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them. 

In the July and November 2009 letters, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained all of the service treatment records (STRs) and identified relevant post-service VA and private treatment records.  In September 2011, the Board remanded the claim, in relevant part, to obtain treatment records.  In January 2012 correspondence, the Veteran was asked to complete VA Form 21-4142, so that VA could obtain private treatment records.  However, in response, in January 2012 correspondence, the Veteran reported that all of the information requested in the Board remand was already provided in the Veteran's claims file and SSA file.  The Board has substantially complied with the remand directives.   See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). On March 2009 and October 2010 VA examinations, the examiners discussed whether or not the Veteran had CFS and fibromyalgia.  Overall, the VA examination reports reflected a review of the record, interview of the Veteran, clinical findings by physicians.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
  
VA treatment records were electronically available through the Compensation and Pension Records Interchange (CAPRI) and were uploaded to the Virtual VA eFolder.  These records were considered when the Veteran's claim was subsequently readjudicated in a November 2012 supplemental statement of the case.  The Veteran has not identified any additional outstanding evidence and review of the paper claims file as well as Virtual VA does not reveal any additional documents pertinent to the claims decided herein.  

During the May 2011 Board hearing, the undersigned explained the issues on appeal and asked questions designed to indicate evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability." A "qualifying chronic disability," includes (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2)(B).

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a); 77 Fed. Reg. 63,228  (Oct. 16, 2012) (to be codified at 38 C.F.R. § 3.317(a)(1)(i) ). 

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss. 38 C.F.R. § 3.317(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran had qualifying service in the Southwest Asia Theater of operations during the Persian Gulf War from September 1990 to March 1991.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As such, service connection may be established for objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more prior to December 31, 2016. See 76 Fed. Reg. 81834 (Dec. 29, 2011). 

The presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a veteran must establish the existence of a disability and a connection between the veteran's service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

III.  Credibility Determinations

The Veteran contends that he has fibromyalgia and CFS as a result of his service in the Persian Gulf.  He has submitted a voluminous amount of medical evidence in support of his service connection claims.

The Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  As to some of the factors that go into making these determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."). 

As to the Veteran's own statements, the Board finds them not credible as to what he reports having occurred during service, what he reports he was told by clinicians during service and since service, and most of the treatment he alleges he received since service and during service.  The case that the Veteran is an unreliable historian is overwhelming.  The Veteran's lack of credibility is very damaging to his case in view of the fact that much of the evidence received in this case was submitted by the Veteran and the Board has been unable to replicate it from the sources identified by the Veteran.  Furthermore, the nature of the disabilities in issue require substantial reliance on the Veteran's frank and honest reporting of symptomatology for an accurate diagnosis.  

For example, the Veteran has submitted medical statements from Dr. M. (March and November 2009), Dr. A. (May 2009) and Dr. F. (December 2008).  All of the documents are submitted on plain white paper without a letterhead.  The reports from Dr. M. are type-written and include an address.  The Veteran authorized the VA to request records from Dr. M. but no response was received.  A separate address for Dr. M. was provided to Social Security Administration (SSA).  The statement includes a recitation of VA regulations and is not consistent with a statement by a treating physician.  Clinical records from Dr. M., submitted by the Veteran, consists of a questionnaire which follows VA criteria for chronic fatigue syndrome and fibromyalgia.  Dr. A.'s statement is also on plain white paper without a letterhead and like Dr. M.'s statement recites to VA regulations and is not consistent with the statement of a medical doctor.  An authorized VA request for records from Dr. A. was returned as undeliverable since the address does not exist.  Dr. F.'s statement was similar in respects to Drs. M. and A. and his whereabouts could not be ascertained by the agency of original jurisdiction.  According to the March 2010 rating decision and the May 2011 hearing testimony, in March 2010, VA called Dr.A.'s office and was informed by the record manager that there was no evidence that Dr. A. wrote a letter that was submitted on the Veteran's behalf.  When the Board remanded the case to make another attempt to obtain these and other records from private medical sources, the Veteran responded that all necessary documentation had already been provided.  The Board does not find the clinical evidence provided by the Veteran to be authentic.  

The multiple statements submitted by the Veteran's brother-in-law, B.T.S., who has been described as a physician and an attorney and his sister, J.S., PhD. also appear to be fabricated.  Many of their statements are in the same format of the medical statements discussed above.  

Evidence purportedly from Drs. M., and "Lamar", as well as records from B.W.C. and A.V., include handwriting/penmanship that is similar to the Veteran's and/or his sister.  This is clear when the evidence from Drs. M., and "Lamar", as well as records from B.W.C. and A.V. are set side by side along with Veteran's application for SSA disability benefits, which he noted at that time was completed with the aid of his sister, J.S..  

In January 2012 correspondence, the Veteran was asked to complete VA Form 21-4142, so that VA could obtain private treatment records.  However, in response, in January 2012 correspondence, the Veteran reported that all of the information requested in the Board remand was already provided in the Veteran's claims file and SSA file.  He also clarified that Dr. Lamar and B.W.C. were VA medical providers.  A review of VA medical treatment records including those that have been associated with the Veteran's Virtual VA claims file date back to January 1993 and are completely negative for any reference to a Dr. Lamar.  However, the Board notes a similar name of a verified VA treatment provider with the last name of "Lomas" who managed the Veteran's medication for ADD beginning around 1996 or 1997.  See February 2000 VA treatment record.

In regards to B.W.C., IIII, the treatment records that have been associated with the Veteran's claims file were submitted in conjunction with the Veteran's claim for SSA disability benefits, were not included on letterhead, did not identify B.W.C. as a doctor or physician, or in any way indicate that the B.W.C. was affiliated with VA.  On the Form SSA-338-BK, the Veteran and/or his sister provided a Kentucky address for B.W.C. and reported dates of treatment from July 2009 to January 2010.  In a statement dated December 2009 from J.S. and B.T.S., identified as the Veteran's sister and brother-in-law, they noted Dr. B.W.C. III, is a psychiatrist who worked at a VA satellite office.  They claimed that due to the Veteran's anxiety and paranoia, the Veteran refused to see a psychiatrist through Mental Health or PTSD clinic at the Cincinnati VAMC.  In order to verify treatment, in January 2010, SSA attempted to contact the Veteran's sister, but was unable to leave a message with her as her voicemail had not been set up.  SSA noted that records from Dr. B.W.C. were needed as well as confirmation as to which VA satellite office.  SSA called the Kentucky VA PTSD clinic and was notified that the Veteran did not receive treatment there.  In January 2010, the sister's husband reported that all records would be in Cincinnati VA and that there were no recent treatment records with Dr. B.W.C.  The record noted that in January 2010, records from B.W.C. were sent from the Veteran's sister.  An August 2009 medical source statement and a September 2009 treatment record, B.W.C. indicated that he was seeing the Veteran based on the request of the Veteran's sister and brother-in-law.  The Board notes that on review, VA treatment records do not include any treatment records from B.W.C., but rather simply noted, beginning in April 2009, that the Veteran's previous primary care provider was B.W.C., III.  The spelling of B.W.C.'s last name differs from the individual identified in VA treatment records.  The individual identified in the VA treatment records is "Cheltonham" and the records submitted by the Veteran supposedly from the same individual is "Cheltenham". 

Overall the evidence strongly supports a finding that the Veteran (or someone at his direction) has altered documents and fabricated documents in an effort to support the claims.  The Board affords the documents discussed above no probative weight.  

Turning to the Veteran's service treatment records from the Service Department, on August 1987 enlistment Reports of Medical Examination and History as well as  April 1992 Flight Reports of Medical Examination and History, clinical evaluations were normal and no other symptoms, treatment, or diagnoses relating to fibromyalgia and CFS were identified.  An undated, HSC Form 79-R, Master Problem List, did not list any major problems.  Temporary (minor) problems included upper respiratory infection (12/91), shin splints (12/91) and bilateral retropatellar pain syndrome (3/92).  On August 1992 Separation Report of Medical Examination, did not report any defects or diagnoses.  On Separation Report of Medical History, the Veteran denied rheumatic fever, frequent or severe headaches, lameness, trouble sleeping, shortness of breath, and palpitation or pounding heart.  He checked "YES", when asked if he had swollen or painful joints, cramps in his legs, and "trick" or locked knee.  He indicated that he had a claim pending for compensation.  A review of the record reveals that the only claim for compensation that was filed around that time related to knee and shoulder disabilities, which was filed in October 1992.  

In September 2009, the Veteran submitted a DA Form 5181-R, Screening Note of Acute Medical Care, dated in February 1991 that reported that he had muscle aches, headaches, cold/flu symptoms, fatigue, alternating constipation/diarrhea, shortness of breath, and palpitations.  He reported that he felt tired.  Also, at the time of his May 2011 hearing, the Veteran submitted multiple documents, including, a DA Form 5181-R, October 86 Screening Note of Acute Medical Care dated August 1991, that reported a chief complaint of Fibromyalgia, CFS, and irritable bowel syndrome of a six month duration.  In regards to CFS, the Veteran had joint pain, fatigue, headaches, weakness, forgetfulness, and sleep disturbance, as well as 16 out of 18 trigger points for fibromyalgia.  The record noted that the symptoms began during deployment with no improvement.  A stamp indicated that the record was created at the William Beaumont Army Medical Center.  An undated HSC Form 79-R, Master Problem list, recorded fibromyalgia and CFS from February to August 1991 as a major problem.  

In November 2011, January 2012, and March 2012, VA requested STR's from the Beaumont Army Medical Center dated from 1991 to 1992.  In April 2012, VA received a negative response.  In January 2012, VA sent a request for service personnel records from the National Personnel Record Center (NPRC).  In April 2012, VA received the entire personnel file/record.  The personnel records were silent for treatment from Beaumont Army Medical Center in 1991 to 1992.  In April 2012, VA contacted the Veteran to notify him of VA's findings and requested that he submit treatment records; he responded that he already sent in records.  The Board finds that the records submitted by the Veteran purportedly from the William Beaumont Army Medical Center, dated February and August 1991, and identified as DA Form 5181-R, as well as an undated Master Problem list that recorded a diagnosis of fibromyalgia and CFS (February to August 1991) as major problems, are not authentic.  The STR's and service personnel records obtained through official channels do not contain the proffered documents, and the Veteran has not provided the originals.  The Board notes that STR's were initially associated with the claims file when the Veteran filed a claim in October 1992 for bilateral shoulder and knee disabilities.  The STRs were original records that were obtained from the Service Department and there was no indication that any STR's remained outstanding.  More critically, the documents proffered by the Veteran purport to show that during the Veteran's service, he was treated for symptoms of and diagnosed with CFS and fibromyalgia.  However on the authentic August 1992 Report of Medical History, he specifically denied having or ever having rheumatic fever, frequent or severe headaches, lameness, trouble sleeping, shortness of breath, and palpitation or pounding heart.  The August 1992 separation Report of Medical Examination, did not report any defects or diagnoses.  

In regards to the multiple statements submitted by the Veteran's brother-in-law, B.T.S., who has been described as a physician and an attorney, and his sister, J.S.; PhD., their signatures are similar to one another.  All correspondence from J.S. and B.T.S. has been typed, and the only penmanship to compare is the signatures.  

Additionally, the Board notes that both J.S. and B.T.S. provided to VA as well as SSA an address with a street name of Lacross Point.  A SSA case development sheet revealed that mail sent to the Veteran's sister on November 20, 2009 was returned and the Post Office noted that no such street existed.  In a partial unsigned, typed, letter from either the Veteran's sister or brother-in-law, it was reported that the Veteran notified them that SSA had previously sent letters only to be returned as "undeliverable", however, they allegedly have been having difficulty in getting mail since moving to their new residence.   They did not report when they supposedly moved and did not explain why the Post Office reported that there was no street named Lacross Point.  Additionally, the record reflects that they reported the same address in statements dating back to June 2009, more than five months before the mail was returned.  Furthermore, in January 2010, SSA was unable to leave a message with J.S., the Veteran's sister, as there was no voice mail.  The similarities in the signatures and the nonexistent street address undermine the credibility of their statements. 

In August 2009, the Veteran submitted multiple typed statements signed by various individuals, including family members, who allegedly witnessed the Veteran's symptoms of decreased energy, fatigue, muscle and joint pain, etc.  B.A., the Veteran's mother, reported that the veteran was tired, run-down, and did not have the energy or strength to hardly due anything.  He was sometimes forgetful and confused.    She can tell by his facial expressions that he is in agony.  Dr. P.L., a co-worker, he indicated that he withed with the Veteran intermittently since May 2003, however, since October 2007, the Veteran's ability to function as a critical care nurse has attenuated.  It appeared that he was constantly experiencing muscle pain, joint pain, fatigue, decreased activity tolerance, headaches, and at times, forgetfulness and confusion.   J.L.S., a registered nurse with a Masters of Science in Nursing, reported that she was the manager of the ICU/CCU and the Veteran worked in her department for 4 years.  She reported that since October 2007, the look on the Veteran's face indicated that he was in constant pain, he always looked haggard and exhausted, and there were times that he forgot to finish doing something or was confused.  He recently resigned from his position due to patient safety concerns.  

In November 2010, the Veteran submitted multiple statements from family and friends attesting to the Veteran's symptoms and diagnoses of CFS and fibromyalgia and the impact they had on his life.  The Veteran submitted similar statements in November 2011 and November 2012.  The statements are typed in the same font, font style, and size as statements submitted by the Veteran and contain strikingly similar content with other statements submitted at the same time.  Again, all this evidence is submitted by the Veteran, who is not shown to be a credible source.  

The Board assigns this evidence no probative weight.  Simply stated, the Board finds that the Veteran is not a credible source and it is unlikely that he would alter documents and make false statements if any of his claims were valid.  

As to any statements or findings by VA or SSA personnel based on these documents, those statements have no value.  For example, SSA records reveal that the Veteran was awarded disability benefits for a primary disability of anxiety related disorders and a secondary disability of CFS, for which the disability began August 2009.  However, his award of SSA benefits is afforded minimal probative weight because it too was based, in whole or part, on altered and fabricated documents.  Additionally, the Board is not bound by SSA's findings.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) [VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA]. 

The Board finds that the creation of false evidence to support his claims taints all of his statements and evidence regarding when his symptoms started and resulted in any current disability.  This is because it tends to show that the Veteran is engaging in deception to obtain VA benefits and, therefore, leads the Board to the conclusion that statements of symptomatology following service and attributing the symptomatology to service where such statements originate with the Veteran, are made without regard for truth. 

IV.  Analysis 

The remaining evidence includes evidence that was obtained by VA.  On January 1993 VA general medical examination, no significant abnormality was found on examination of lymphatic and hemic systems; head, face, and neck; nose, sinuses, mouth and throat, and nervous systems.  Musculoskeletal system examination showed bilateral knee lateral facet syndrome and left shoulder arthralgia.  

VA treatment records from Cincinnati VA Medical Center dated from February 2000 to January 2001 revealed that in February 2000, the Veteran was contacted to participate in a Gulf War Study.  At that time, the Veteran indicated that he had a number of symptoms during and after the Gulf.  He reported that he had nausea and diarrhea.  He reported that shortly after he returned to the US, he started to experience joint and muscle pain.  He felt like he had the flu, would feel stiff, and did not want to get out of bed.  He reported that the symptoms would sporadically come back.  The condition affected most of his major joints, including his shoulders, hips, knees, and back.  He also had muscle soreness.  He noted that he had a patellar problem and arthritis in his knees, however, the general joint pain and fatigue was different.  In regards to fatigue, he was completely exhausted and drained for no apparent reason.  The episodes were about the same in intensity as they were when he first returned from the Gulf, but were less frequent.  Based on the history provided by the Veteran, he was given a multi-axial diagnosis that included an Axis III diagnosis that was positive for Gulf War Illness (GWI) by Centers for Disease Control and Prevention (CDC) criteria.  

In April 2000, the results of a Gulf War Symptom Questionnaire revealed that the Veteran had daily severe muscle aches and joint pain, daily moderate memory loss, moderate shortness of breath several times a week, mild diarrhea once or twice a week, moderate abdominal pain several times a week, moderate fatigue several times a week, daily moderate sleep disturbances, mild nausea once or twice a week, and mild blood in stool once or twice a month.  His joint pain, muscle aches, shortness of breath, diarrhea, abdominal pain, blood in stool, fatigue, sleep disturbances, and nausea began in January or March 1991 and his memory loss began in December 1990.  He had bilateral shoulder, hip, and back pain once or twice a week.  He did not seek medical care for joint pain.  His muscle felt achy when his joints hurt.  He occasionally had muscle cramps with exercise.  He indicated that he sought medical care for muscle pain from the treatment medical clinic, but was told that he might have the flu.  

On examination, there were 0 out of 18 tender points.  The assessment included multiple joint pain and myalgia once or twice a week since 1991 and mild to moderate fatigue twice a week since 1991.  An April 2000 functional assessment included a diagnosis of myalgia.  A history of multiple joint pain, diffuse muscle aches, and flu-like feelings occurred intermittently.  After objective examination, the assessment was diffuse joint and muscle aches that were intermittent in nature, bilateral hamstring and hip weakness, and tightness over hamstrings.  January 2001 through November 2002 treatment records continued to include an Axis III diagnosis that noted that the Veteran was positive for GWI and that he still had joint and muscle pain, but denied other symptoms.  

A review of SSA records reveal that the Veteran was awarded disability benefits for a primary diagnosis of anxiety disorders and a secondary diagnosis of chronic fatigue syndrome.  Records associated with the Veteran's claim for SSA disability benefits, that have not been previously addressed, included treatment records dated from November 2002 to March 2009 from Dr. M. A. of Anderson Primary Care, Inc. included an assessment of fatigue and arthralgia.  In June 2009 correspondence, Dr. M.S. of Group Health Associates noted that the Veteran has sleep apnea and used a C-PAP machine.  On examination, the Veteran had 18 out of 18 positive tender points, although an examination of the joints, there was no sign of synovitis, tenderness or decreased motion in any joint throughout.  Muscle strength was 5/5 in the upper and lower extremities, and deep tension reflexes were 2+ in the patellar and biceps.  No laboratory testing or imaging was done.  Fibromyalgia was suspected, however, Dr. M.S. wanted to rule out other systemic diseases that could cause the same symptoms including thyroid dysfunction, anemia, vitamin D deficiency, and other metabolic and endocrine disease.  The Veteran reported that he had extensive blood work a few weeks ago.  He was supposed to be reevaluated in two months.  On what appears to be a June 2009 follow-up treatment record from Dr. M.S. reported that Cymbalta improved his level of fatigue, however, he still felt pain in the same locations.  On examination 16 out of 18 tender points were positive, however, there was no joint swelling or inflammation and full range of motion was preserved in all joints throughout.  The assessment included fibromyalgia, however, Vitamin D and creatine phosphokinase (CPK) was going to be checked at the next visit.  He was to increase Amitriptyline from 25 mg to 50 mg and continue Cymbalta.  

An April 2009 VA Mental Health Intake note reported that the Veteran wanted to transfer his care to VA.  An August 2009 VA Rheumatology Consult recorded the Veteran reports of having a long history of defuse joint/muscle pain starting in the mid 1990's after serving in the Persian Gulf War.  He indicated that he had not felt the need for treatment until October 2007, when the pain intensified enormously.  He had pain in tender points, as well as diffuse muscle weakness.  The record noted that the Veteran was seen by an outside rheumatologist and diagnosed with fibromyalgia in April 2008.  Then in October 2008, he began to experience migratory joint pain (shoulders, hips, and neck) and fatigue.  He was unable to sleep and had debilitating headaches.  He was diagnosed with chronic fatigue syndrome at this time.  An October 2009 Rheumatology note listed problems as fibromyalgia and CFS.  On examination, there were 10 out of 18 tender points.  The assessment was fibromyalgia, in which the Veteran presented with severe symptoms and had been tried on several medications.  However, the physician noted that it was believed that the Veteran's main problem was very poor sleep, which could be due to long acting Adderall.  He was advised to contact his psychiatrist to ask to switch medications, which might be the underlying cause of his insomnia.  Also, short-term memory loss could be due to chronic sleep deprivation.  A January 2010 Rheumatology Outpatient Note reported the Veteran's complaints of severe insomnia, sleeps one hour at night and half an hour nap during the day.  He reported diffuse pain, mainly muscle, but also pain in the large joints, shoulder, hips, knees, and also lower back.  He had very low energy level, had physical therapy which helped very little.  On examination he had 13 of 18 tender points.  In regards to the assessment of fibromyalgia, the examiner noted that the Veteran continued to have severe insomnia and persistent diffuse pain, with history of iron deficiency, vitamin D deficiency, and elevated inflammatory markers.  The physician suggested that the Veteran had celiac disease.  

In regards to CFS, on March 2010 VA examination, the Veteran presented the examiner with a professional looking brochure compiled by the Veteran's brother-in-law that the Veteran wanted to use in lieu of him giving the history himself.  The examiner carefully summarized the evidence of record.  The examiner commented that there was a document in the Veteran's brochure listing the rating for CFS, one of the factors listed as a specific example of the impact on his activities of daily living is that personal hygiene was affected, and the Veteran was filthy, unkept, and smelled bad on presentation.  There was no medical reason for this, and it appeared that the Veteran had been carefully "prepared" for his appointment to appear to meet the schedular criteria for CFS.  To an experienced compensation and pension examiner, the Veteran too perfectly met the schedular ratings and criteria.  The examiner reported that letters from several physicians were included in the review of the Veteran's conditions and it was believed that someone else wrote all of the letters and presented them to the physicians for a signature.  Also, the examiner expressed that the Veteran's history was too well put together, and the fact that he was an ICU nurse would lend itself to construction of a well-versed history.  

The Veteran complained of migratory pain and described it as a feeling of crunching as he moved with no sound.  This examiner found that this was not a credible complaint of joint pain.  The Veteran reported that the pain was constant and thus without flare-ups, which was not consistent with migratory pain.  He stated that he had neuropsychological symptoms of forgetfulness and confusion, but did not appear forgetful or confused since he was able to answer all questions promptly and without forgetting anything when asked.  The examiner noted the Veteran's complaints of sleep onset and sleep maintenance and found that the Veteran's complaints did not represent a sleep disorder, but rather poor sleep hygiene by behavioral choice.  

The Veteran reported that he quit his work as an ICU nurse due to his fatigue and took Social Security Administration disability benefits.  However, he denied any periods of bedrest.  He had complaints of confusion and forgetfulness that was constant, but neither was shown at the time of the examination.  

The examiner noted the Veteran's reports of first developing fibromyalgia in about 2007 with the symptoms of tender trigger points, muscle pain, and symptoms of irritable bowel syndrome.  He also had complaints of generalized pain all over his body.  He wanted to look again at his brochure.  He reported that his symptoms of fibromyalgia were constant.  He stated that none of the medication that he has been prescribed has been of any help.  He reported complaints of pain in his legs, shoulders, arms, chest, and all over.  The examiner noted that this was not the same pain complaints that he made concerning his chronic fatigue syndrome, and that the Veteran changed his history now that it was time for him to describe his fibromyalgia.  The Veteran indicated that he had gastrointestinal issues and had been diagnosed with irritable bowel syndrome.  

On physical examination, the Veteran was a well-nourished and well-developed morbidly obese man in no apparent distress.  

The VA examiner found that her diagnostic impression of the Veteran was that he did not meet the rheumatologic criteria for a diagnosis of fibromyalgia.  He did not have the proper number of trigger points active to meet the diagnosis of fibromyalgia.  His sleep disturbance was that of poor sleep hygiene by behavioral choice rather than the classic sleep disturbance of fibromyalgia.  His fatigue was a consequence of his poor sleep hygiene by behavioral choice and not a symptom of fibromyalgia.  His headache complaints were vague and ill-defined and not the classic headache complaints seen so frequently by a neurologist.  The examiner reported that she was a board-certified neurologist and had never heard in her entire career the type of headache complaints reported by the Veteran and they seemed to have been invented on the spot.  Furthermore, the Veteran's reported frequency and duration of the headaches were not mathematically possible.  His complaint of musculoskeletal pain was "all over [his] body" and not more specific than that.  The examiner reported that as a pain management specialist who had cared for hundreds, if not thousands, of patients suffering from this condition, she could ascertain that true patients with fibromyalgia could be very specific as to the location of their pain.  The Veteran changed his complaints of pain from the time of his CFS examination to that of his fibromyalgia examination to exactly meet the diagnostic criteria of each condition.  

The examiner noted that the Veteran presented the examiner with a very nice professional brochure with the rating schedule already filled out for the examiner showing his exact CFS and meeting the schedule under the CFR with the percentage of disability that deserved.  He was taken aback when the examiner asked him for a personal history and appeared unable to give this and fell back on stating that he becomes confused.  He was, however, never confused or forgetful in his history and gave quite a complete once, albeit not a medically accurate one in terms of knowing what a true migraine headache was like (as an example).  This made his entire history and statement of CFS highly suspect, particularly given that so much of the history was subjective in this case.  For example, when asked for an acute onset of the condition, the Veteran reported that all of his symptoms began on the same day.  There was no way to prove or disprove this since in the voluminous C-file the same medical records were provided over and over again, which in the end turned out to be letters from his physicians that appeared to be cut and pasted from an original, but no real medical records from clinic visits showed that he presented for a visit with these symptoms on a single day.  

On examination, his cervical and axillary lymph nodes were not palpable, and his demonstration of how tender to palpation they apparently were was so overtly out of proportion to anything objective that it was consistent with malingering.  He complained of migratory joint pain, but his joints were all normal on examination.  There was nothing in the evidence of record to indicate that they have ever been observed in a medical setting to be anything other than normal.  His neuropsychological symptoms of which he complained were without merit.  His sleep disturbance of which he complained was nothing more than poor sleep hygiene by behavioral choice.  In regards to his headaches, the examiner previously noted that the Veteran reported that he had headaches "of a different type" that were not consistent with migraines prior to the onset of CFS.  When asked to just describe the headaches without using words like "migraine", he then stated that he did not have headaches prior to October 2008.  The examiner again noted that the Veteran appears to have come to the examination highly "prepared".  He was not prepared to discuss his "previous" type of headaches and could not describe his precious headaches.  

The examiner noted that the Veteran gave every appearance of malingering with his history of CFS and having a prepared history based on having looked up the rating schedule for CFS, but not on knowing the symptoms and history based on personal experience.  On giving his headache history, he reported headaches in the bifrontal and bitemporal region that felt like his brain was on fire and burning.  The examiner noted that this was not a description of a headache.  The Veteran complained of nausea, but not vomiting.  He complained of photophobia and phonophobia, but not osmophobia.  He reported that when he would get a headache, he had to keep the shades drawn and the television down.  There was nothing that he could do and he would sometimes keep an ice pack on his head.  The description was consistent with what someone has read about a migraine, however, what he did during his headache was not consistent with what someone suffering from a true migraine would do; his description of a migraine headache is not credible.  A true migraine sufferer would not keep the television down, but would go to bed in the dark.  The examiner reported that the Veteran did not give the impression of CFS.  

The examiner reported that she believed the Veteran to be malingering even to the point that he did not bathe so that he could demonstrate his poor personal hygiene as shown on his rating schedule.  The examiner had previously noted that and the Veteran was filthy, unkept, and smelled bad on presentation.  There was no medical reason for this, and it appeared that the Veteran had been carefully "prepared" for his appointment to appear to meet the schedular criteria for CFS.  The examiner also noted that there was no evidence for an undiagnosed illness in the Veteran.  

A February 2010 VA Primary Care Physician Note included an assessment of CFS/fibromyalgia as per notes from rheumatology.  October 2010 Rheumatology Clinic notes reported a history of the Veteran having a very low titer ANA (1:40) and a chronically elevated CRP, but no evidence of any systemic rheumatic disease.  There was a concern for possible celiac disease given microcytosis (no anemia) and arthralgia.  He was sent for esophagogastroduodenoscopy (EGD) and biopsies.  The pathology was within normal limits.  The Veteran had pain cluster of fibromyalgia; chronic fatigue; and irritable bowel.  His chronic headaches chronic pain and fatigue appeared to be related to fibromyalgia, with no signs of systemic rheumatic disease.  The physician reported that there was some improvement with current medications.  He was discharged from the Rheumatology Clinic.  

A June 2010 note from the Rheumatology Clinic reported that given the Veteran's past iron deficiency and arthralgia, his symptoms might be related to celiac disease which should be ruled out.  The diagnoses included possible celiac disease and possible fibromyalgia and CFS.  Another June 2010 VA treatment record noted the Veteran's complaints of chronic fatigue, widespread, constant muscle pain, and migratory joint pain.  He also had chronic abdominal cramping and alternated between diarrhea and constipation.  A review of the systems was positive for fatigue, post exertional lasting more than 24 hours, tender anterior cervical and axillary lymph nodes, widespread, constant muscle pain, and migratory joint pain, headaches, short-term memory loss, and sleep disturbance.  He had a past medical history of fibromyalgia and CFS.  He had 16/18 tender points.  The record revealed that he had been prescribed amitriptyline for fibromyalgia and cyclobenzaprine for muscle spasms.   The assessment noted that the Veteran's CFS/fibromyalgia was being treated by Rheumatology.  He was assessed with irritable bowel syndrome and he was referred to GI to rule out celiac disease.  An addendum revealed that after the Veteran obtained a copy of the Rheumatology note, he stopped in the Specialties Clinic and reported that the various symptoms he was having where not identified during this appointment.  A subsequent addendum noted that the most important issue from the standpoint of Rheumatology was to ensure that the Veteran did not have an undiagnosed medical condition, which necessitated riling out celiac disease.  If no medical disease was identified, then the treatment would be symptomatic.  The physician noted that an undiagnosed medical condition was serious and must be addressed.  

A July 2010 VA primary Care Physician note revealed that the Veteran denied any joint pain/swelling or muscle pain/weakness.  

A March 2011 Rheumatology Outpatient Note noted that the Veteran carried a diagnosis of CFS for which he stated the he had frequent headaches and slept only 1-2 hrs per night.  He also has IBS with diarrhea, constipation, abdominal pain, and blood in stool almost every day.  All labs within the past year have been within normal limits.  Complete Blood Counts (CBCs) in particular have been consistently normal; and there was no anemia or chronic disease.  After examination, he was diagnosed with chronic pain syndrome with an onset in 1995.  He had multiple pain drivers as noted on his e-problem list, which were managed by his primary care physician and psychiatry.  He was discharged from rheumatology as he did not have a rheumatic or inflammatory disease.  He did not need to return to rheumatology clinic with his current set of complaints.  He was referred to the pain psychology for Cognitive Behavioral therapy.  

In April 2011, VA treatment records noted that the Veteran called and wanted to talk to his primary care provider regarding the change in his diagnosis.   The Veteran stated that he was scheduled for a hearing regarding his appeal in May.  He reported that the Rheumatology doctor changed Fatigue Syndrome to inactive and that he needed it to be in active status.  The doctor also changed Fibromyalgia to Chronic Pain Syndrome when he signed off on the case.  

The VA primary care provider referred the matter to Rheumatology.  A May 2011 Rheumatology note reported that the diagnosis of "Chronic Pain Syndrome", must stand because it was the most clinically relevant diagnosis; and was best supported by science.  The examiner noted that there has been a major increase in research knowledge on chronic pain; chronic fatigue; fibromyalgia; and multiple other pain drivers, over the past 10 years.  As noted in earlier Rheumatology notes, this Veteran did not have a systemic inflammatory disease.  In regards to CFS, this was put back on the active problem list per the Veteran's request.  He was awarded Social Security Administration (SSA) disability benefits for this diagnosis in 2010.  He wanted to have his records organized as he as he prepared his VA disability appeal.  In regards to fibromyalgia, the physician moved this item back to the active problem list per the Veteran's request, as he prepared his VA disability appeal.  However, the physician specifically reported that it was worth noting that the fibromyalgia tender points are an obsolete concept because they are not reproducible.  Fibromyalgia pain was now described by knowledgeable pain experts as "Chronic widespread Pain" often accompanied by multiple other chronic pain drivers in multiple organs and not surprisingly given all of the chronic pain, these patients also had poor sleep status and a related chronic fatigue.

On October 2012 VA examination, the examiner noted that when the Veteran was describing his headaches, he read from his prepared materials.  Upon asking the Veteran to expand on hall the symptoms he attributed to his CFS, he did not mention fevers, occurrences of a sore throat, or gastrointestinal symptoms.  He reported his sleep habits and stated that he had debilitating fatigue.  The Examiner reported that the fatigue was more likely than not due to the Veteran's comorbid conditions of obesity, deconditioning, depression, and poor sleep hygiene by personal choice.  The examiner found that the Veteran had a normal physical examination, except where noted on questionnaires.  The examiner reported that the Veteran's demeanor was atypical of CFS.  The VA examiner opined that the Veteran did not have CFS as his presentations, both physical and mental, have exhibited ambiguity and obvious preparation in an attempt to convince all examiners that he has the disorder.  The examiner opined that the Veteran had fatigue based on sleep hygiene by behavioral choice, morbid obesity, deconditioning, and depression.  The examiner noted that the Veteran worded as an intensive care nurse, but could not seem to recount his history without referring to a brochure that was prepared by a family member.  During the course of the examination, the examiner noted that the Veteran stated that he had a sudden onset of CFS, but his record of evidence did not support this contention.  The Veteran had sleep disturbances due to poor sleep hygiene by behavioral choice.  The Veteran did not have cognitive impairment attributable to CFS, which was based on numerous, recent, and present VA examinations.  The Veteran gave a history of fatigue restricting his routine activities, but he was alert and immediately responded to questions and commands.  

In regards to fibromyalgia, on October 2012 VA examination, the examiner determined that the Veteran did not meet the VA criteria or the criteria established by the American College of Rheumatology for a diagnosis of fibromyalgia.  The Veteran stated that he was prescribed medications for fibromyalgia in which there was no response.  He has been taking cyclobenzaprine for muscle spasms and amitriptyline for fibromyalgia and irritable bowel syndrome and has had no response from either medication.  He complained of sleep disturbances that were not consistent with those of fibromyalgia, but rather of poor sleep hygiene by behavioral choice, headaches, consistent with ordinary tension type headaches and widespread muscle pain that appeared to be memorized from a textbook and were not consistent with a diagnosis of fibromyalgia.  The examiner reported that the Veteran did not have any symptoms of fibromyalgia.  All of the tender points were palpitated firmly and there was no objective evidence noted in terms of grimacing, guarding, or stiffening.  The Veteran pointed to areas of pain separate to trigger points identified by the American College of Rheumatology.  While palpating the distal to the lateral epicondyles and asking the Veteran about discomfort, he pointed to the lateral aspect of the antecubital fossa.  The examiner noted that the Veteran had a previous knee examination by this same examiner and the pain was not elicited along the joint line or soft tissues of either knee.  The examiner noted that the Veteran's presentation to include both mental and physical aspects did not appear reliable to warrant a diagnosis of fibromyalgia.  The examiner noted that the Veteran also appeared unreliable to other examiners.  The Veteran's history, physical complaints, and examination fit the mold of chronic pain syndrome, especially, given his poor response to therapy.  The examiner added that the chronic pain syndrome did not warrant service connection as some of the Veteran's symptoms appeared to be staged, rather than sincere in an attempt to convince the examiners that he had fibromyalgia.  

Where conflicting medical opinions are given, there must be an assessment of the opinions.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

The Board acknowledges the February 2000 Axis III diagnosis of GWI by CDC criteria; however, this diagnosis was based solely on the history provided by the Veteran.  On examination in April 2000, he had 0 out of 18 trigger points and was diagnosed with myalgia.  The first diagnosis of fibromyalgia and CFS was included in an August 2009 VA treatment record.  At that time, the VA provider noted the Veteran's reports of being diagnosed by a private provider with fibromyalgia in April 2008 and CFS in March 2009.  However, the Board notes that the purported private treatment records that included a clear cut diagnosis of fibromyalgia and CFS were found not to be authentic.  Although June 2008 correspondence and treatment records from Dr. M.S. of Group Health Associates (submitted in conjunction with the Veteran's SSA disability benefits claim) indicated that the Veteran had 16 to18 out of 18 positive tender points and fibromyalgia was suspected, Dr. M.S. indicated that other systemic diseases that could cause the same symptoms including thyroid dysfunction, anemia, vitamin D deficiency, and other metabolic and endocrine disease had not been ruled out.   Even in a subsequent treatment record in June 2009, that included an assessment of fibromyalgia, the physician indicated that he would check the Veteran's Vitamin D and CPK at the next visit.  Additionally, there did not appear to be widespread musculoskeletal pain.  There was no joint swelling or inflammation and full range of motion was preserved in all joints throughout.  

Although VA treatment records dated in 2009 and 2010 reported a CFS and fibromyalgia on a problem list and revealed 10 to 16 out of 18 tender points were positive, the VA physician noted that it was believed that the Veteran's main problem was very poor sleep, which could be due to long acting Adderall.  He was advised to contact his psychiatrist to ask to switch medications, which might be the underlying cause of his insomnia.  The record also noted that the Veteran's short-term memory loss could be due to chronic sleep deprivation.  On January 2010 Rheumatology Outpatient Note, a physician  reported that in regards to the assessment of fibromyalgia, the Veteran continued to have severe insomnia and persistent diffuse pain, with history of iron deficiency, vitamin D deficiency, and elevated inflammatory markers.  The physician suggested that the Veteran had celiac disease.  A February 2010 VA Primary Care Physician Note included an assessment of CFS/ fibromyalgia as per notes from rheumatology, however, there was a concern for possible celiac disease given microcytosis (no anemia) and arthralgia.  On March 2010 VA examination, the examiner noted that the Veteran complained of migratory joint pain, but his joints were all normal on examination.  A June 2010 note from the Rheumatology Clinic reported that given the Veteran's past iron deficiency and arthralgia, his symptoms might be related to celiac disease which should be ruled out.  The diagnosis included possible celiac disease and possible fibromyalgia and CFS.  Another June 2010 VA treatment record noted that he was assessed with irritable bowel syndrome and he was referred to GI to rule out celiac disease.  A March 2011 Rheumatology Outpatient Note noted that the Veteran carried a diagnosis of CFS; however, all labs within the past year have been within normal limits.  Complete Blood Counts (CBCs) in particular have been consistently normal; and there was no anemia or chronic disease.  After examination, he was diagnosed with chronic pain syndrome with an onset in 1995.  The examiner found that he did not have a rheumatic or inflammatory disease.  Only after the Veteran urged his providers to put fibromyalgia and CFS back on the active list of problems, because his appeal was still pending, were the diagnoses added back on the list.  However, in a May 2011 Rheumatology note, the physician reported that the diagnosis of "Chronic Pain Syndrome", must stand because it was the most clinically relevant diagnosis; and was best supported by science.  The examiner noted that there has been a major increase in research knowledge on chronic pain; chronic fatigue; fibromyalgia; and multiple other pain drivers, over the past 10 years.  As noted in earlier Rheumatology notes, this Veteran did not have a systemic inflammatory disease.  

The private treatment records and VA treatment records relied heavily on the Veteran's reported history, which has been deemed as not credible.  

The Board finds the Veteran does not have CFS and fibromyalgia.  The Board relies on the March 2010 and October 2012 opinions because they are the most competent, informed and thorough opinions in the file.  The VA examiners' opinions reflected findings made by following a comprehensive review of the claims file to include service treatment records and evaluations.  The VA examiners discussed at great lengths private and VA treatment records.  The Veteran's complaints and medical history were considered, and the examiners ultimately found that the Veteran's history and statement regarding CFS and fibromyalgia were particularly suspicious and appeared staged.  The examiners provided numerous examples of the Veteran's suspicious reports of symptoms.  The examiners also discussed in great detail the physical findings that were not consistent with a diagnosis of CFS and fibromyalgia.  Further, a complete and through rationale was provided for each of the opinions of record.  The examiners' conclusions were fully explained and reconciled with other relevant evidence of record.  The Board finds the March 2009 and October 2012 VA opinions to be directly on point, competent, credible and assigns them high probative weight.  See, Nieves-Rodriguez, 22 Vet. App. at 304. 

Finally, the Veteran reported that the pain was constant and thus without flare-ups, which was not consistent with migratory pain.  The Veteran's reported symptoms and history are not credible.  Unless there is compensable limitation of function, service connection is not warranted, and such was not reported by the probative March 2009 and October 2012 VA examiners who both reported no objective findings.  There is simply no objective evidence at this time of chronic myalgia/arthralgia disability or fibromyalgia, manifested to a compensable degree.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5000-5297 (2011). 

Here, too, to warrant entitlement to service connection for a fatigue disorder per § 3.317, the evidence would need to show a condition characterized by chronic or recurrent symptoms.  In this case, there are reports that the Veteran has suffered from sleep impairment and fatigue but, such has been attributed to his choice of poor sleep hygiene.  He reported forgetfulness and confusion, but did not appear forgetful or confused on VA examination.  His reports of headaches appeared to have been made up.  The probative medical record does not show a diagnoses related to chronic or recurrent symptoms of a chronic fatigue disability. (See March 2009 and October 2012 VA examination reports.).  Further, there is no evidence at this time of a chronic fatigue disability manifested to a compensable degree.  See 38 C.F.R. §§ 4.88a, 4.88b, Diagnostic Code 6354 (2012).

In essence, there is no credible and competent evidence of a chronic fibromyalgia or chronic fatigue disability that had its clinical onset in service or that is otherwise related to active service.  Additionally, the Board notes that in the absence of proof of a present disability or any credible complaints related to chronic or recurrent symptoms, there can be no valid claim, including under the provisions allowing service connection based on an undiagnosed illness.  See 38 C.F.R. § 3.317; Brammer v. Derwinski, 3 Vet. App. at 225.

V.  Withdrawn Claim-Bilateral knee Patellofemoral Arthralgia and Instability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative. Id.  In the present case, the Veteran submitted a signed statement that was received by the AMC in January 2012, in which he indicated that he wished to withdraw the appeal pertaining to bilateral knee arthralgia/instability and that the rating shall remain at 40 percent disabling as previously awarded.  A review of the record reflects that the combined disability rating for the Veteran's service connected bilateral knee patellofemoral arthralgia and instability is 40 percent.  Therefore, the Veteran has withdrawn the appeals for increased ratings for bilateral knee patellofemoral arthralgia and instability; hence, there remain no allegations of errors of fact or law for appellate consideration.   Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.  


ORDER

Entitlement to service connection for CFS on a direct basis and as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Entitlement to service connection for fibromyalgia, on a direct basis and as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Entitlement to an increased disability rating for patellofemoral arthralgia, right knee, currently rated 10 percent disabling is dismissed.  

Entitlement to an increased disability rating for patellofemoral arthralgia, left knee, currently rated 10 percent disabling is dismissed.  

Entitlement to an increased disability rating for right knee instability, currently rated 10 percent disabling is dismissed.

Entitlement to an increased disability rating for left knee instability, currently rated 10 percent disabling is dismissed.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


